DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 20110285942).
Regarding claim 1, Guo discloses (Figs. 23-24) a liquid crystal spatial light modulator comprising: a liquid crystal layer (60) comprising liquid-crystal molecules (64), on at least one side of the liquid crystal layer, at least one photovoltaic cell (550), each photovoltaic cell comprising a photosensitive layer (508) comprising electron-donating molecules (P3HT; section 0142) and electron accepting molecules (PCBM; section 0142), each photovoltaic cell being arranged for spontaneous photovoltage under illumination the photosensitive layer being arranged for, under illumination of this photosensitive layer, being at the origin of a voltage drop across the liquid crystal layer changing the orientation of the liquid-crystal molecules and modifying the birefringence of the liquid crystal layer (sections 0139-0141).

Regarding claim 3, Guo discloses (Figs. 23-24) the electron-donating molecules are organic electron-donating molecules (sections 0142-0143).
Regarding claim 4, Guo discloses (Figs. 23-24) the electron accepting molecules are organic electron accepting molecules (sections 0142-0143).
Regarding claim 5, Guo discloses (Figs. 22-24) the at least one photovoltaic cell (550) comprises, on at least one side of the liquid crystal layer (60), a superposition of a plurality of photovoltaic cells (550’s in 501’s).
Regarding claim 7, Guo discloses (Figs. 22-24) the or each or at least one photovoltaic cell (550) further comprises an inside interface layer (60, 524), this inside interface layer: being in contact with the photosensitive layer of this photovoltaic cell, this inside interface layer being located between the liquid crystal layer and this photosensitive layer, or being the liquid crystal layer (60).
Regarding claim 8, Guo discloses (Figs. 22-24) the inside interface layer (60, 524) is an electron hole conducting layer arranged for a transfer of electron holes from a contacting photosensitive layer of the inside interface layer easier than a transfer of electrons from a contacting photosensitive layer of the inside interface layer (sections 0142-0143).
Regarding claim 9, Guo discloses (Figs. 22-24) the inside interface layer (524) of the or one of the photovoltaic cell: is in contact with the liquid crystal layer (60), the inside interface layer being arranged for aligning the liquid crystal of the liquid crystal layer at the interface between this inside interface layer and the liquid crystal layer, or is the liquid crystal layer, and 
Regarding claim 10, Guo discloses (Figs. 22-24) the inside interface layer: is in contact with the liquid crystal layer, and is hydrophobic, or is the liquid crystal layer, and the photosensitive layer (508) of this photovoltaic cell is hydrophobic (section 0142).
Regarding claim 11, Guo discloses (Figs. 22-24) the or each or at least one photovoltaic cell further comprises an outside interface layer (524) in contact with the photosensitive layer of this photovoltaic cell, this photosensitive layer (508) being located between the liquid crystal layer (60) and this outside interface layer (section 0142).
Regarding claim 12, Guo discloses (Figs. 22-24) the outside interface layer (524) is an electron conducting layer arranged such that a transfer of electrons from a contacting photosensitive layer (508) of the outside interface layer occurs more readily than a transfer of electron holes from a contacting photosensitive layer of the outside interface layer (sections 0142-0143).
Regarding claim 13, Guo discloses (Figs. 22-24) the or each or at least one photovoltaic cell comprises both of: an inside interface layer (510), an outside interface layer (512), the inside interface layer in contact with a given photosensitive layer (508) and the outside interface layer in contact with the same given photosensitive layer being made of different materials (sections 0142-0143).
Regarding claim 14, Guo discloses (Figs. 22-24) one among the inside interface layer (510) and the outside interface layer (512) is an electron hole conducting layer arranged for a transfer of an electron hole from its contacting photosensitive layer (508) easier than a transfer of 
Regarding claim 17, Guo discloses (Figs. 22-24) the liquid crystal layer (60) has an electrical resistance higher than each part of the photovoltaic cell(s) (550).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo.
Regarding claim 15, Guo discloses does not necessarily disclose the absolute value of the energy difference between the work function of the electron conducting layer and the electron affinity of each electron accepting molecule of the photosensitive layer contacting this outside interface layer is less than or equal to 0.2 eV.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular absolute values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Guo discloses does not necessarily disclose the absolute value of the energy difference between the work function of the electron hole conducting layer and the 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular absolute values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Guo discloses does not necessarily disclose the energy difference between the electron affinity and the ionization potential of each electron-donating molecule is higher than or equal to 3 eV.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular energy difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Guo discloses does not necessarily disclose the energy difference between the electron affinity and the ionization potential of each electron accepting molecule is higher than or equal to 3 eV.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular energy difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Guo discloses does not necessarily disclose the energy difference between the electron affinity of the electron-donating molecules and the electron affinity of the 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular energy difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 28, Guo discloses does not necessarily disclose the energy difference between the electron affinity of the electron-donating molecules and the electron affinity of the electron accepting molecules is higher than or equal to 0.3 eV per couple of electron-donating molecule and electron accepting molecule.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular energy difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the spatial light modulator of claim 6, in particular the limitations of on each side of the liquid crystal layer, at least one photovoltaic cell.
Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. The present application (US 20200233248) discloses the photosensitive layer (5) being formed of P3HT and PCBM (sections 0079, 0082). As stated above, Guo discloses a single photosensitive layer (508) being formed of P3HT and PCBM (section 0142). Therefore, it necessarily follows that Guo’s photosensitive layer has similar characteristics and properties as the photosensitive layer of the present application. In response to applicant's argument that Guo’s objective is different from the present application, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871